Citation Nr: 1607146	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include arthritis.

2.  Entitlement to service connection for a right finger disorder, to include fifth finger arthritis.

3.  Entitlement to service connection for a right heel disorder, to include heel spurs.

4.  Entitlement to service connection for a left heel disorder, to include heel spurs.

5.  Entitlement to service connection for a right foot disorder, to include arthritis.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to August 1993.  He was awarded the Parachutist Badge.  The Veteran had additional duty with the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for post-traumatic arthritis of "joints" and right and left foot disorders.

This case was first before the Board in February 2013, where the Board, in pertinet part, recharacterized the orthopedic issues on appeal as "service connection for post-traumatic arthritis with pain, stiffness, and swelling of the joints with loss of range of motion" and remanded that issue to the Winston-Salem, North Carolina, RO for additional action.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Upon completion of the necessary development, the case was again before the Board in August 2014, where the Board bifurcated the then single orthopedic issue on appeal into the issues of "service connection for posttraumatic arthritis of the left elbow, right elbow, right shoulder, and left foot/ankle," and "service connection for posttraumatic arthritis of joints other than left elbow, right elbow, right shoulder, and left foot/ankle, to include the right finger, right knee and right foot, and bilateral heels."  The Board then denied the first issue and remanded the second issue for additional development.

The instant matter was again returned to the Board in June 2015, where the Board once again recharacterized the issues on appeal to the issues cited above.  The Board then remanded all of the issues on appeal for an addendum opinion.  The Board has reviewed the record and finds that the subsequently obtained November 2015 addendum opinion adequately addresses the June 2015 Board Remand.  As such, an additional remand to comply with the directives of the June 2015 (or any other) Board Remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a right foot disorder, to include degenerative arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During service the Veteran earned the Parachutist Badge and engaged in numerous jumps, which led to the Veteran injuring the right knee and both the right and left heels.

2.  The Veteran is currently diagnosed with arthritis of the right knee.

3.  The Veteran experienced "continuous" symptoms of right knee disability since service separation.

4.  The Veteran is currently diagnosed with arthritis of the fifth digit of the right hand.

5.  During service the Veteran's right had was injured while molding an ammunition box.

6.  The currently diagnosed arthritis of the fifth digit of the right hand is not related to an in-service injury, disease, or event.

7.  The Veteran did not exhibit chronic symptoms of arthritis of the fifth digit of the right hand during service.

8.  The Veteran did not exhibit continuous symptoms of arthritis of the fifth digit of the right hand since service separation.

9.  Arthritis of the fifth digit of the right hand did not manifest to a compensable degree within one year of service separation.

10.  The Veteran is currently diagnosed with heel spurs of both the right and left feet.

11.  The left and right foot heel spurs are not related to an in-service injury, disease, or event, to include injury from parachuting. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.307, 3.309 (2015).

2.  Arthritis of the fifth digit of the right hand was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.307, 3.309 (2015).

3.  The criteria for service connection for a right heel disorder, to include heel spurs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

4.  The criteria for service connection for a left heel disorder, to include heel spurs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for arthritis of the right knee and remands the issue of service connection for a right foot disorder, to include arthritis, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In January 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the July 2009 rating decision from which this appeal arises.  Further, the issues were readjudicated in an August 2010 statement of the case (SOC), and subsequently issued May 2013, March 2015, and December 2015 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA orthopedic examinations throughout the course of this appeal.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, when considered together, the VA examiners adequately reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Heel spurs are not a chronic disease under 38 C.F.R. § 3.309(a), and the presumptive service connection provisions do not apply.  Id.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Right Knee Disorder

The Veteran asserts that a currently diagnosed right knee disorder originated during active service after multiple parachute jumps.  He has reported experiencing "continuous" symptoms of right knee disability since service separation.

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the right knee.  The report from a September 2014 VA knee examination reflects that the Veteran was diagnosed with arthritis of the right knee.  Further, the report from an April 2013 VA knee examination conveys that the Veteran was diagnosed with degenerative joint disease (DJD) of the right knee.  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee was injured during service.  Service treatment records are absent for any complaint, treatment, and/or diagnosis of a right knee disability during service.  The DD Form 214 reflects that the Veteran was awarded the Parachutist Badge during service, and in the June 2015 Remand the Board conceded that the Veteran had multiple jumps during service.  The report from the September 2014 VA knee examination reflects that the Veteran was unable to recall a specific parachuting accident; however, the Veteran did advance having knee pain after one or more jumps that was treated with Motrin.  The Board notes that knee pain/injury in consistent with the circumstances, conditions, and hardships of multiple in-service parachute jumps.  For these reasons, the Board finds that the Veteran injured the right knee after one or more parachute jumps during service.

The Board next finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the right knee.  As noted above, service treatment records reflect no complaint, diagnosis, or treatment of a right knee disability during service.  Further, the report from the April 1993 service examination conducted a few months prior to service separation reflects that the Veteran's lower extremities were noted as normal; however, in the corresponding April 1993 medical history report during service, the Veteran advanced having leg cramps and was unsure whether he had arthritis.  A December 1998 examination conducted while the Veteran was in the Army Reserve also noted that the Veteran's lower extremities were normal.  Again, in the corresponding December 1998 medical history report, the Veteran advanced having cramping in the legs.  A subsequent October 2008 VA treatment record reflects that the Veteran complained of having bilateral knee pain on and off for the previous 15 years, which approximates the time of service separation in 1993.  

The Veteran received a VA knee examination in April 2013.  As noted above, the diagnosis was arthritis/DJD of the right knee.  The report conveys that the Veteran advanced having right knee problems since service separation in 1993.  Reported symptoms included stiffness, swelling, and popping, and that, if going for a walk the Veteran would have to "warm up" the knee first.  While the VA examiner subsequently rendered a negative opinion, in its August 2014 decision, the Board found the opinion to be inadequate; therefore, the opinion is of little probative value in the instant decision.

An April 2013 VA treatment record noted that the Veteran had a "history of bilateral knee strains."  Unfortunately, the treatment record does not go into greater detail, including the cause of these "knee strains" and/or whether any "knee strain" symptoms may have been symptoms of right knee arthritis that had been misdiagnosed.  Relevant to the instant decision, however, this notation supports the Veteran's contention of a long history of right knee disability symptoms.

The Veteran received a second VA knee examination in September 2014.  The report reflects that the Veteran advanced having knee pain that was treated with Motrin after one or more jumps during service.  Further, the Veteran stated that the right knee pain continued to the present.  At the conclusion of the examination, the VA examiner opined that the arthritis "may" be due to aging.  In a subsequent November 2015 addendum opinion, a new VA examiner opined that the right knee arthritis was less likely than not related to parachute jumping in service due to no diagnosis of a right knee disability at service separation and the lack of diagnosis and treatment for a right knee disability until a decade following service separation.

The evidence of record, both lay and medical, reflects that the Veteran has regularly complained of right knee pain that began after one or more parachute jumps in service.  During service the Veteran would treat the pain with over the counter medications, which is why there is no notation in the service treatment records.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a right knee disability since service separation that was later diagnosed as arthritis of the right knee.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  While VA examiners have opined that the right knee arthritis is less likely than not related to service, the Board notes that the only alternative theory advanced by the examiners is that the disability "may" be related to aging.  Considering the Veteran's statements and all the other evidence of record, the Board finds that the VA opinions do not outweigh the evidence of continuity of symptomatology since service separation; therefor, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the right knee in service and has experienced "continuous" symptoms since service separation of arthritis of the right knee.  As such, the criteria for presumptive service connection for arthritis of the right knee under 
38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms has been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for a Right Finger Disorder

The Veteran asserts that a currently diagnosed right finger disorder originated during active service.  Initially, the Board finds that the Veteran is currently diagnosed with a right finger disability of arthritis of the fifth digit of the right hand.  Specifically, this disability was diagnosed at a September 2014 VA hand examination.

Next, the Board finds that the Veteran's right hand was injured during service.  The Board notes that there is some confusion as to the right hand injury sustained by the Veteran during service.  At an April 2013 VA hand examination, the Veteran advanced that during service a 50 caliber ammunition box dropped on the left hand, which resulted in a left middle finger injury.  This left middle finger injury is noted in an August 1980 service treatment record.  The record further conveys that the injury was treated with a splint.

At the September 2014 VA hand examination, the Veteran appears to attribute the then diagnosed arthritis of the fifth digit of the right hand to the same left hand crushing injury; however, a review of the Veteran's service treatment records conveys that the Veteran had a similar right hand injury during service.  Specifically, a December 1987 service treatment record reflects that the Veteran's right had was injured while "molding an ammunition box."  Presumably, this was also a crushing-type injury similar to the August 1980 left hand injury.

The Board notes that the Veteran has not attributed a right hand/finger disability to parachute jumping in service; however, as this theory of causation was included in the Board's June 2015 remand and addressed in the subsequent November 2015 VA addendum opinion, the Board will address it here.  Further, the Board notes that service treatment records reflect that in March 1987 the Veteran was involved in a "Gamma Goat" motor vehicle accident and subsequently received treatment for the left shoulder and left knee.  As the Veteran has never attributed a right hand and/or finger injury to the motor vehicle accident, and as there is no indication from the service treatment records that the right hand was injured in the accident, the Board will not consider whether the accident may have resulted in the currently diagnosed right finger disability.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed arthritis of the fifth digit of the right hand is related to the in-service right hand injury and/or parachuting during service.  

As noted above, service treatment records reflect that the Veteran's right hand was injured in December 1987 while molding an ammunition box, with associated pain and swelling was noted to be proximal to the second and third digit, but not the fifth digit.  An X-ray taken of the right hand and fingers was negative.  The April 1993 in-service examination, just prior to service separation, reflects that the Veteran's upper extremities were normal; however, in the corresponding April 1993 medical history report, the Veteran noted being unsure if he had swollen or painful joints and/or arthritis.  

The upper extremities were again noted as normal in the December 1998 Army Reserve examination.  Further, in the corresponding December 1998 medical history report, the Veteran denied swollen or painful joints and/or arthritis.  Here, the absence of complaint in the December 1998 medical history report is of more significance than it was in the Board's analysis of service connection for the right knee, as the Veteran had advanced having leg cramps in the medical history report.  Nothing in the December 1998 medical history report can be interpreted as the Veteran advancing having right hand or finger pain at that time.

In a statement received by VA in July 2008, the Veteran advanced having been diagnosed with "osteoarthritis of my finger with numbness."  The Veteran also conveyed having had this disability prior to service separation.  Further, the Veteran advanced being treated for finger arthritis and that, "it has been explained to me that my condition will get worse whenever the weather changes."  The Board notes that VA has not received any VA or private treatment records stating an opinion that the currently diagnosed arthritis of the fifth digit of the right hand is related to service.  Additionally, having reviewed all the evidence of record, the Board finds that in the July 2008 statement the Veteran was most likely referring to arthritis of the left fingers/hand at that time.  The Board notes that the September 2014 VA hand and finger examination reflects that the Veteran was not diagnosed with arthritis of the fifth digit of the right hand until April 2013, and the Veteran primarily discussed the left hand in communications with the Board prior to this date.

The Veteran received a VA hand and finger examination in April 2013.  The examination report reflects that the VA examiner opined that there was "no pathological diagnosis for a right hand condition;" however, this opinion was incorrect as a corresponding X-ray was suggestive of arthritis in the right fifth finger.  While the Veteran did not advance a specific right hand/finger injury, the VA examination report reflects that the Veteran conveyed losing grip in the right hand over time.  The Veteran did not report when the loss of grip began.  The corresponding radiology report did note a "history of right thumb strain and right hand weakness;" however, there is no indication as to when this history began.

The Veteran received a second VA hand examination in September 2014.  A diagnosis of arthritis of the right fifth digit was rendered, which was noted to have first been diagnosed in April 2013, approximately 20 years after service separation.  While the Veteran discussed being treated for a right finger injury during service, the Veteran did not advance that symptoms of a finger disability had been present since service separation.  At the conclusion of the examination, the VA examiner opined that, due to the lack of documentation of right hand/finger arthritis in service, the currently diagnosed arthritis of the fifth digit of the right hand was less likely than not related to service.  The VA examiner further opined that the disability may have been caused by the normal aging process.

An addendum opinion was obtained in November 2015, so that a VA examiner could consider whether the Veteran's in-service parachuting caused the currently diagnosed arthritis of the fifth digit of the right hand.  After considering the relevant evidence, including the Veteran's statements, the VA examiner opined that it was less likely than not that the right finger disability was related to service.  Specifically, the VA examiner noted the absence of any diagnosis or treatment of a right finger disability at service separation, the absence of any notation of a right finger disability in the December 1998 Army Reserve examination conducted approximately five years later, and lack of diagnosis of any right finger disability until approximately 20 years after service separation.

Although the Veteran has asserted that the right finger arthritis is causally related to service, he is a lay person and, under the facts of this particular case that include non-continuous post-service symptoms, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current arthritis of the fifth digit of the right hand.  The etiology of the Veteran's right finger arthritis is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate right hand and finger symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between right finger arthritis and an injury during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the currently diagnosed arthritis of the fifth digit of the right hand is related to service.  VA examiners, after considering both the Veteran's in-service right hand injury and history of parachute jumps, opined that it was less likely than not that the Veteran's currently diagnosed arthritis of the fifth digit of the right hand is related to either of these events.  Further, at least one VA examiner has opined that the arthritis may be due to aging.  No VA or private treatment records reflect that a medical professional has opined that the currently diagnosed right finger arthritis is related to service.  As the preponderance of the evidence is against service connection on a direct basis for arthritis of the fifth digit of the right hand, the benefit of the doubt doctrine does not apply, and service connection on a direct basis must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran's arthritis of the fifth digit of the right hand may be granted service connection on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of arthritis of the fifth digit of the right hand did not have onset during service or within one year of service, and have not been continuous since service separation in August 1993.

As discussed above, service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, right hand/finger arthritis symptoms.  Any symptoms related to the December 1987 right hand injury, if there were any after the initial treatment, appeared to have resolved.  The report from the April 1993 in-service examination, just prior to service separation, was negative for any upper extremity disability symptoms.  Approximately five years later, while the Veteran was serving in the Army Reserve, a December 1998 examination also found no disability of the upper extremities.  While the Veteran noted being unsure as to whether he had arthritis symptoms in the April 1993 medical history report, the Veteran explicitly denied having arthritis symptoms in the December 1998 medical history report.  While the Veteran did advance having "osteoarthritis of my finger with numbness" during service in a July 2008 statement, the Board notes that, having reviewed all the evidence of record, it appears the Veteran was referring to the left hand when that statement was made.  As such, the Board finds that the Veteran was not diagnosed with and/or treated for arthritis of the fifth digit of the right hand in service, and did not have symptoms of arthritis of the fifth digit of the right hand in service.

The service treatment records appear to be complete, and complaints of right hand/finger arthritis symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of, or sought treatment for, a number of medical problems during service, including multiple orthopedic problems.  As the Veteran was willing to seek treatment for multiple orthopedic problems throughout service, the Veteran would have also sought treatment for additional right hand/finger symptoms had they arisen after the December 1987 right hand injury.  As a result, the absence of any in-service complaint, finding, or reference to treatment for right hand/finger arthritis symptoms after December 1987 weighs against a finding that the Veteran incurred arthritis of the fifth digit of the right hand in service.  Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Considering the evidence of record that the Veteran was diagnosed with arthritis of the fifth digit of the right hand in April 2013, as the Veteran's last period of honorable service ended in August 1993, an approximately 20 year gap, the evidence shows that arthritis of the fifth digit of the right hand did not have its onset during service, or show chronic symptoms in service, or that arthritis of the fifth digit of the right hand manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of arthritis of the fifth digit of the right hand have not been continuous since service separation in August 1993.  As noted above, the Veteran was not treated for, or diagnosed with, arthritis of the fifth digit of the right hand in service, and was first diagnosed with arthritis of the fifth digit of the right hand approximately 20 years after service.  The approximately 20 year period between service and the onset of arthritis of the fifth digit of the right hand is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case include a VA examiner assessing that the arthritis is likely due to aging, and the December 1998 Army Reserve examination and corresponding medical history report reflecting no diagnosis, complaint, or symptoms of right hand/finger arthritis. 

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for arthritis of the fifth digit of the right hand under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for Right and Left Heel Spurs

The Veteran asserts that currently diagnosed right and left heel spurs originated during active service.  The Board notes that this section of the decision deals only with the issue of service connection for a heel disorder and not the foot generally.   The issue of service connection for a right foot disorder is addressed below.  Initially, the Board finds that the Veteran is currently diagnosed with the right and left heel disability of heel spurs.  The reports from the April 2013 and September 2014 VA foot examinations reflect that the Veteran was diagnosed with bilateral heel spurs.

The Board notes that a July 2014 VA treatment record advanced a potential diagnosis of bilateral plantar fasciitis.  Having reviewed all the evidence of record, including the reports from the April 2013 and September 2014 VA foot examinations, the Board finds that the evidence reflects this to be a misdiagnosis of the currently diagnosed bilateral heel spurs, particularly when considering that the September 2014 VA foot examination was conducted a mere two months after the potential diagnosis of bilateral plantar fasciitis was advanced.  For this reason, the Board need not address whether service connection is warranted for a heel disability other than right and left heel spurs.  

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right and left heels were injured during service.  Service treatment records are absent for any complaint, treatment, and/or diagnosis of a right or left heel disability during service.  As previously discussed, the DD Form 2014 reflects that the Veteran was awarded the Parachutist Badge during service, and in the June 2015 Remand the Board recognized that the Veteran had multiple jumps during service.  The report from the April 2013 VA foot examination reflects that the Veteran indicated hurting the feet on more than one occasion during parachute jumps.  The Board notes that foot/heel injuries are consistent with the circumstances, conditions, and hardships of multiple in-service parachute jumps.  For these reasons, the Board finds that the Veteran injured the right and left heels after one or more parachute jumps during service.  Further, as the Veteran has never attributed the heel spurs to the in-service motor vehicle accident, and for the additional reasons discussed above in the Board's analysis of service connection for a right finger disorder, the Board need not consider whether the bilateral heel spurs may be related to the March 1987 "Gamma Goat" motor vehicle accident.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed right and left heel spurs are related to service, including as due to injury from parachute jumping.  Service treatment records are absent for any complaint, treatment, or diagnosis of heel pain and/or disability.  The Veteran's April 1993 in-service examination, just prior to service separation, does not reflect a heel disability related to either the right or left foot, although it does mention tenderness in the left foot at the first metacarpal joint.  In the corresponding April 1993 medical history report, the Veteran noted having foot trouble; however, review of the service treatment records conveys that this "foot trouble" was related to the left great toe issue discussed above.  The lower extremities were noted as normal in the subsequent December 1998 Army Reserve examination.  Further, in the corresponding December 1998 medical history report the Veteran denied having any foot problems. 

In a July 2008 statement, the Veteran advanced injuring the left foot over a period of years due to parachute jumping.  The Veteran conveyed that the left foot would swell and was stiff.  In a subsequent November 2011 statement, the Veteran advanced having pain, swelling, and stiffness in both feet caused by "jumping, marching, and running."

A September 2002 VA treatment record reflects that the Veteran complained of heel pain.  The Veteran informed the VA physician that an X-ray of the heels had been taken by a private "foot doctor."  The X-rays showed no abnormality.  The Veteran was diagnosed with chronic foot pain and prescribed medication.  A subsequent January 2007 VA treatment record reflects that the Veteran continued to complain of heel pain and that a subsequent diagnosis of heel spurs was rendered after X-rays were taken.  No opinion was rendered as to the cause of the heel spurs.

In May 2009, the Veteran received a VA foot examination focused on the left foot.  The examination report notes that in February 1993 the Veteran injured the left great toe tripping over a rock.  At the conclusion of the examination, the VA examiner opined that, due to the absence of notation of heel pain in the service treatment records, it was less likely than not that the Veteran's current left heel pain was related to the in-service left great toe injury.

The Veteran received a VA foot examination considering both feet in April 2013.  The examination report reflects that the Veteran was diagnosed with heel spurs, which the VA examiner noted as being diagnosed in 2012.  The Veteran attributed the foot pain to playing soft ball and injuries from parachuting.  At the conclusion of the examination the VA examiner opined that it was less likely than not that the heel spurs were related to service, as the service treatment records were absent for any notation of heel spur treatment in service.

A new VA foot examination was conducted in September 2014.  The Veteran was again diagnosed with bilateral heel spurs.  Interestingly, it was noted that the right side was diagnosed in October 2011, and the left side was diagnosed in April 2013.  At the conclusion of the examination, the VA examiner opined that the right and left heel spurs were less likely than not related to an in-service injury, disease, or event because the Veteran had not been diagnosed with heel spurs in service.

An addendum opinion was obtained in November 2015, so that a VA examiner could consider whether the Veteran's in-service parachuting caused the currently diagnosed bilateral heel spurs.  After considering the relevant evidence, including the Veteran's statements, the VA examiner opined that it was less likely than not that the right or left heel spurs were related to service.  Specifically, the VA examiner noted the absence of any diagnosis or treatment of right or left heel spurs at service separation, the absence of any notation of left or right heel spurs in the December 1998 Army Reserve examination conducted approximately five years later, and lack of diagnosis of any right or left heel spur disability until at least a decade after service separation.  While the aforementioned VA foot examinations noted heel spur diagnoses from 2011 to 2013, the instant opinion puts diagnosis on or about the earlier time reflected in the medical evidence of record.

Although the Veteran has asserted that the right and left heel spurs are causally related to service, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current right and left heel spurs.  The etiology of the Veteran's heel spurs is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate right and left heel symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between bilateral heel spurs and an injury during active service.  See Kahana, 24 Vet. App. at 438 (holding that ACL injury is too "medically complex" for lay diagnosis); King, 700 F.3d at 1345 (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn, 12 Vet. App. at 301 (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage, 10 Vet. App. at 496-97 (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the currently diagnosed right and left heel spurs are related to service.  The VA examiner who rendered the November 2015 addendum opinion, after considering all the relevant evidence of record, including the Veteran's history of parachute jumps, opined that it was less likely than not that the Veteran's currently diagnosed right and left heel spurs were related to any in-service event or injury, to include parachute jumping.  No VA or private treatment records reflect that a medical professional has opined that the currently diagnosed right or left heel spurs may be related to service.  For these reasons, the Board finds the weight of the evidence to show that the currently diagnosed right and left heel spurs were not caused by an event, injury, or disease 

during service, to include as due to one or more parachuting injuries.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the right knee is granted.

Service connection for a right finger disability, to include arthritis of the fifth digit of the right hand, is denied.

Service connection for a right heel disorder, to include heel spurs, is denied.

Service connection for a left heel disorder, to include heel spurs, is denied.


REMAND

Service Connection for a Right Foot Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

As discussed above, the Board previously recharacterized the issue of service connection for posttraumatic arthritis of the right foot to service connection for a right foot disorder, to include degenerative arthritis.  The report from the April 2013 VA foot examination reflects that the Veteran was only diagnosed with the foot disability of bilateral heel spurs.  Subsequently, in the September 2014 VA foot examination, the Veteran was diagnosed with both bilateral heel spurs and degenerative arthritis of the right foot.  As discussed above, in November 2015 VA obtained an addendum opinion to the September 2014 VA foot examination.  While the VA examiner did not specify which right foot disabilities were being considered in the opinion, presumably the VA examiner was considering the disabilities diagnosed in the September 2014 VA foot examination.

Review of the Veteran's VA treatment records reflects that the Veteran was diagnosed with pes planus in a July 2014 VA podiatry note.  Further, a March 1993 service treatment record, approximately five months prior to service separation, reflects that the Veteran's left foot was examined after injuring the left great toe.  The service examiner noted that pes planus may have been present.  While the examination was of the left foot, the Board cannot say that pes planus would not have been present in the right foot had the service examiner evaluated both feet.  As such, the Board finds that a remand for an additional addendum opinion is necessary to clarify whether the Veteran's currently diagnosed pes planus of the right foot may be related to service.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding private treatment records.  Additionally, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from August 2014.

Accordingly, the issue of service connection for a right foot disorder, to include degenerative arthritis, is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment of the right foot.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the right foot, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right foot, not already of record, for the period from August 2014.

3.  Return the November 2015 VA addendum opinion to the VA examiner who rendered the opinion for an additional addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed pes planus of the right foot had its onset during a period of active service, including as due to multiple parachute jumps?  

In rendering the opinion, the VA examiner should address the March 1993 in-service left foot examination, in which it was noted that the Veteran may have had pes planus in the left foot, and opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that any diagnosed pes planus was bilateral.  

If the VA examiner finds it is at least as likely as not that the Veteran had bilateral pes planus during service, is it at least as likely as not (50 percent or higher degree of probability) that the in-service pes planus of the right foot is the same disability as the pes planus diagnosed in the July 2014 VA podiatry note.

4.  Then, after any additional notification and/or development deemed warranted, readjudicate the issue of service connection for a right foot disorder, to include degenerative arthritis.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.   
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


